Citation Nr: 1528251	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  12-16 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.  

2.  Entitlement to service connection for chronic fatigue.  

3.  Entitlement to service connection for herpes simplex rash on the abdomen.  

4.  Entitlement to service connection for a skin disorder (other than herpes simplex).  

5.  Entitlement to service connection for residuals of heat exhaustion.  

6.  Entitlement to service connection for a left wrist disability.

7.  Entitlement to service connection for bilateral hearing loss.  

8.  Entitlement to service connection for hemorrhoids.

9.  Entitlement to service connection for a bilateral hip disability.  

10.  Entitlement to service connection for shaking hands.  

11.  Entitlement to service connection for recurrent methicillin-resistant Staphylococcus aureus (MRSA) infection. 

12.  Entitlement to service connection for memory and concentration problems.  

13.  Entitlement to an initial rating in excess of 30 percent for gastroesophageal reflux disease/hiatal hernia and irritable bowel syndrome.  

14.  Entitlement to an initial compensable rating for muscle cramps in the right lower extremity.  

15.  Entitlement to an initial compensable rating for muscle cramps in the left lower extremity.  

16.  Entitlement to a compensable rating for hyperextended left elbow prior to December 22, 2014 and to a disability rating in excess of 50 percent from December 22, 2014.  

17.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine, currently evaluated as 40 percent disabling.  

18.  Entitlement to an increased rating for cervical strain, currently evaluated as 30 percent disabling.  

19.  Entitlement to an increased rating for retropatellar pain syndrome of the right knee, currently evaluated as 10 percent disabling.  

20.  Entitlement to an increased rating for retropatellar pain syndrome of the left knee, currently evaluated as 10 percent disabling.  

21.  Entitlement to an increased rating for sprain of the right ankle, currently evaluated as 10 percent disabling.  

22.  Entitlement to an increased rating for sinusitis, rated as 30 percent disabling prior to December 22, 2014 and as 50 percent disabling as of December 22, 2014.  

23.  Entitlement to an effective date for the grant of service connection for muscle cramps in the right lower extremity, prior to September 3, 2009.

24.  Entitlement to an effective date for the grant of service connection for muscle cramps in the left lower extremity, prior to February 16, 2011.

25.  Entitlement to an effective date earlier than December 22, 2014 for the award of service connection for radiculopathy of the right upper extremity.

26.  Entitlement to an effective date earlier than December 22, 2014 for the award of service connection for radiculopathy of the left upper extremity.

27.  Entitlement to an effective date prior to December 22, 2014 for the award of a 50 percent rating for chronic sinusitis.

28.  Entitlement to an effective date prior to December 22, 2014 for the award of a 50 percent rating for migraine headaches and cervicogenic headaches.

29.  Entitlement to an effective date prior to December 22, 2014 for the award of a 10 percent rating for hyper-extended left elbow (non-dominant).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from January 1977 to February 1994.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes the Veteran's June 2009 correspondence is reasonably construed as a Notice of Disagreement (NOD) with respect to the May 2009 rating decision which denied service connection for a left wrist disability, hearing loss, hemorrhoids, and a bilateral hip disability, and with regard to the denial of an increased rating higher than 10 percent for sinusitis, and with the denial of compensable ratings for cervical strain, lumbosacral strain, retropatellar pain syndrome of the right knee and left knee, and a right ankle sprain.  See Ortiz v. Shinseki, 23 Vet. App. 353, 360 (2010) (noting that mere dissatisfaction is the essence of a NOD).  The Board notes that the increased ratings assigned in December 2009 and/or April 2010 rating decisions for degenerative disc disease with radiculopathy, cervical strain, retropatellar pain syndrome of the right knee and left knee, and sprain of the right ankle, did not satisfy the appeal in full, and the filing of a NOD confers jurisdiction on the Board, and the next step is for the Agency of Original Jurisdiction (AOJ) to issue a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Thus, the issues are reflected on the title page.  

The December 2009 rating decision reflects service connection was granted for tinnitus.  This represents a full grant of the benefits sought with respect to this issue.  

The December 2009 rating decision further reflects service connection was denied for shaking hands, recurrent MRSA infection, and memory and concentration problem.  

The Veteran's April 2010 correspondence is reasonably construed as a NOD with the denial of service connection for shaking hands, recurrent MRSA infection, and memory and concentration problem, and with the initial evaluation assigned for GERD in the December 2009 rating decision.  To the extent that the correspondence is ambiguous, absent further clarification, any ambiguity is resolved in the Veteran's favor.  See. Evans v. Shinseki, 25 Vet App 7 (2011) (VA must seek clarification when a submission is ambiguous as to the appellant's intent).  A SOC has not been issued with respect to the denial of service connection for shaking hands, recurrent MRSA infection, and memory and concentration problem, or with respect to the initial evaluation assigned for GERD.  Manlincon; Holland.  Thus, the issues are reflected on the title page.

The April 2012 rating decision reflects service connection was granted for radiculopathy of the right lower extremity and left lower extremity.  This represents a full grant of the benefits sought with respect to those issues.  

In August 2014, the Veteran withdrew the issue of service connection for neuropathy of the bilateral lower extremities.  

The issue with respect to a skin disorder has been recharacterized to comport with this decision and the evidence.  

The record also reflects that the Veteran filed a timely NOD with the May 20, 2015 rating decision.  A letter from the Veteran dated May 30, 2015 reflects that the Veteran wanted effective dates earlier than December 22, 2014 for the increased ratings granted on the issues of sinusitis, migraine/cervicogenic headaches and left elbow disability, as well as for the date of the award of service connection for bilateral radiculopathy of the upper extremities.  Accordingly, these matters are in appellate status and the next step is for the Agency of Original Jurisdiction (AOJ) to issue a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  These issues have been reflected on the cover page.

This May 2015 rating decision also granted entitlement to a TDIU.  The Veteran did not disagree with the effective date assigned to the TDIU.  Accordingly, this matter is no longer in appellate status.

The Board notes that additional evidence was added to the electronic file in May 2015 without a waiver of initial AOJ review.  However, as the Board herein grants the only claim decided on the merits in this decision, no prejudice results to the Veteran in the Board considering such evidence in the first instance.

The Board notes that service connection for a right elbow disability was denied in a May 1994 rating decision.  In the April 2010 NOD, the Veteran raised the issue of service connection for right elbow joint pain.  The issue has not been adjudicated by the RO, and thus, the Board does not have jurisdiction over it.  As such it is REFERRED to the AOJ for appropriate action.  

The issues of entitlement to service connection for a sleep disorder, fatigue, a skin disorder (other than herpes simplex), residuals of heat exhaustion, a left wrist disability, bilateral hearing loss, hemorrhoids, a bilateral hip disability, shaking hands, recurrent MRSA infection, memory and concentration problem, as well as higher a higher initial rating for GERD/hiatal hernia and irritable bowel syndrome, muscle cramps in the right lower extremity, muscle cramps in the left lower extremity, along with the increased rating claims for hyperextended left elbow, degenerative disc disease of the lumbar spine, cervical strain, retropatellar pain syndrome of the right knee, retropatellar pain syndrome of the left knee, and sprain of the right ankle, and sinusitis, together with the issues of entitlement to an effective date for the grant of service connection for muscle cramps in the right lower extremity, prior to September 3, 2009, and for the grant of service connection for muscle cramps in the left lower extremity, prior to February 16, 2011, and the matters of earlier effective dates for the increased ratings assigned for the issues of sinusitis, migraine/cervicogenic headaches, and hyper-extended left elbow as well as the matter of earlier effective dates for the award of service connection for radiculopathy of the bilateral upper extremities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Herpes simplex rash on the abdomen had its onset during service and symptoms of herpes simplex rash on the abdomen have been recurrent since separation.


CONCLUSION OF LAW

The criteria for service connection for herpes simplex rash on the abdomen have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Criteria

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes service incurrence.  38 C.F.R. § 3.303(d).

Analysis

Herpes Simplex

The Veteran seeks service connection for a recurring rash on his abdomen, which has been diagnosed as herpes simplex.  He noted onset of the rash on his abdomen while on flight duty during service in the Persian Gulf.  He states the rash recurs several times.  

In the February 2012 VA examination report the rash was described as a raised area of reddish color that itches.  Blister-like lesions were reported with a small amount of clear drainage.  The rash was noted to always occur in the same area about the abdomen and measuring approximately 6 inches by 2 inches.  The examiner added that recent color photos of the rash while in the healing stage were associated with the Veteran's file.  The examiner concluded it is as least as likely as not that the rash is related to active duty.  

The August 2014 and September 2014 VA opinions reflect the rash was a manifestation of a herpes simplex infection, as determined by a dermatologist.  Although the September 2014 VA opinion is to the effect that recurrence of the rash is not inevitable, the August 2014 VA examination report reflects the skin region of previous herpetic outbreaks of the mid abdomen, at the waist line, had increased pinker pigmentation approximately 2 cm x 3 cm.  Tenderness/pain was noted with a break out of the rash.  

The Veteran is competent to report onset of a rash on his abdomen during service, as well as having the same recurring rash in the same area since service.  The Board finds the Veteran's assertions to be credible and not inconsistent with the findings on VA examination, particularly with respect to recurrence of the rash.  

Resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence is in at least equipoise.  It follows that service connection for herpes simplex rash on the abdomen is warranted.  


ORDER

Service connection for a herpes simplex rash on the abdomen is granted.  



REMAND

A letter from the Social Security Administration (SSA) reflects entitlement to SSA disability benefits was established effective in March 2015.  However, the medical records upon which the determination was made have not been associated with the Veteran's claims file.  As these records may potentially be relevant to the issues on appeal, remand is required so that all related SSA records may be obtained.  See 38 C.F.R. § 3.159(c)(2) (2014); Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010).  

In addition, the Board notes in the May 2015 scars examination report, the examiner stated that the Veteran's skin conditions are somewhat vague and have ill-defined causes and fit the pattern of undiagnosed illness.  The specific skin condition/symptoms to which the examiner referred is not noted.  

The Board further notes that all theories of entitlement will be considered.  Service treatment records reflect seborrheic dermatitis of the scalp in February 1980; finger fungus in April 1980; sebaceous keratosis in August 1988; and warts on the chin in March 1993.  

Additionally, private treatment records in March 2008 and September 2009 reflect acne and actinic keratosis.  VA treatment records in September 2013 note dark patches and various lesions on the face.  A January 2014 VA treatment record notes multiple brown keratotic papules on the face with a few irregularly hyperkeratotic tan papules.  On the left finger/hand there was a keratotic papule noted to be interrupting skin lines.  On the left great toe was an ill-defined skin colored keratotic papule.  As such, VA examination is warranted to obtain an opinion as to the nature and etiology of any current skin condition (other than herpes simplex rash of the abdomen).  

With respect to the claims for chronic fatigue and a sleep disorder, the record is unclear.  The Veteran has reported fatigue or "malaise" on a number of occasions.  A February 2011 VA record shows a diagnosis of chronic fatigue syndrome (CFS) but an August 2014 VA examiner determined that the Veteran does not meet the criteria for a diagnosis of CFS.  In several documents, the Veteran indicates he has insomnia, and that his fatigue may be related to this issue.  Although it is clear the Veteran has complained of fatigue on multiple occasions, it is unclear if the symptoms of fatigue are due to CFS, an undiagnosed illness, or some other diagnosis (such as insomnia).  

Moreover, if the symptoms of fatigue are due to CFS or an undiagnosed illness, then it must be shown that the CFS or the undiagnosed illness manifested by fatigue became manifest either during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent during the presumptive period prescribed by the Secretary, which is currently through December 31, 2016.  38 C.F.R. § 3.317.  If the symptoms of fatigue are attributed to a known diagnosis, such as insomnia, then it must be shown that there is a relationship between the diagnosed disability and the Veteran's military service.  Accordingly, a VA examination is warranted to address the etiology of the Veteran's fatigue/sleep disorder.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a statement of the case regarding the issues of entitlement to service connection for a left wrist disability, a bilateral hip disability, bilateral hearing loss, shaking hands, recurrent MRSA infection, hemorrhoids, and memory and concentration problem; with respect to a higher initial evaluation for GERD/hiatal hernia and irritable bowel syndrome; and with respect to increased ratings for sinusitis, degenerative disc disease of the lumbar spine, cervical strain, retropatellar pain syndrome of the right knee and left knee, and sprain of the right ankle; and also with respect to entitlement to an effective date prior to December 22, 2014 for the award of service connection for bilateral radiculopathy of the upper extremities and for the awards of increased ratings for migraine/cervicogenic headaches, sinusitis and left elbow disabilities.  If the Veteran perfects his appeal of the issues in a timely fashion, then return the case to the Board for its review, as appropriate.  

2.  Obtain all SSA disability records, including all medical records related to the Veteran's claims.  If such records are unavailable, the file must be clearly documented to that effect and the Veteran notified of such.

3.  Schedule the Veteran for a VA skin examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner must identify all current skin disorders and provide an opinion as to whether it is at least as likely as not (a 50% or greater probability) that any diagnosed skin condition (other than herpes simplex rash) manifested in service or is otherwise causally or etiologically related to his military service, including his symptoms therein.

If the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner should provide an opinion as to whether it is at least as likely as not (a 50% or greater probability) that the symptoms are due to an undiagnosed illness or medically unexplained chronic multisymptom illness resulting from service in Southwest Asia during the Gulf War.  If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.  

A rationale for all opinions expressed must be provided.  

4.  Schedule the Veteran for a VA examination by an appropriate medical professional to address the Veteran's claims of a sleep disorder and fatigue, to include as due to an undiagnosed illness for veterans who served in the Southwest Asia theatre of operations.  The entire file must be reviewed by the examiner.  

With respect to the Veteran's complaints of fatigue, the examiner is asked to address the following:

Are the complaints of fatigue attributable to known diagnosis, to include insomnia?  If so, is the diagnosed disability at least as likely as not (a 50% or greater probability) related to the Veteran's military service. 

Does the Veteran have a diagnosed sleep disorder, other than one manifested by fatigue?  If so, it is at least as likely as not (a 50% or greater probability) that such disability is related to the Veteran's military service?

Does the Veteran meet the criteria for a diagnosis of CFS?  If so, was the CFS either controlled by medication or resulted in periods of incapacitation of at least one but less than two weeks total duration in any of the past years since discharge from service in 1994?  For purposes of this question, "incapacitating" means requiring bedrest and treatment by a physician.

If the Veteran's complaints of fatigue cannot be attributed to a known diagnosis or CFS, are they at least as likely as not (a degree of probability of 50% or higher) due to an undiagnosed illness?  If so, was the undiagnosed illness manifested by fatigue either controlled by medication or resulted in periods of incapacitation of at least one but less than two weeks total duration in any of the past years since discharge from service in 1994?  For purposes of this question, "incapacitating" means requiring bedrest and treatment by a physician.

A rationale for all opinions expressed must be provided.  

5.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


